DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, claims 1-14, in the reply filed on 7 October 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities:
A space is required after "holding H1)." in line 4 of [00052]
The space between "8" and ")" in line 5 of [00053] should be removed
The commas in Table 1 should be changed to points
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  "(H2)" should be changed to "(Δ2)" to match the notation used in claim 1 and 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term "micro-alloying element" in claim 1 is used by the claim to mean "Ti, Nb, and V," while the accepted meaning is merely small amounts of alloying elements (Degarmo, E. Paul; Black, J T.; Kohser, Ronald A. (2003), Materials and Processes in Manufacturing (9th ed.), Wiley, ISBN 0-471-65653-4, p 116 via "Microalloyed steel" at Wikipedia.org).  The term is indefinite because the specification does not clearly redefine the term.  
Regarding dependent claims 2-8 and 10-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.  Claim 9 does rectify the issue above.  The Examiner will interpret this term in the broadest reasonable manner to be 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation "Sk = 7.83±10%" (i.e., 7.047≤Sk≤8.613), and the claim also recites "preferably S which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Regarding dependent claims 2-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.  The Examiner will interpret this claim in the broadest reasonable manner to be drawn to Sk=8.613, as this value gives the largest potential temperature range.

	Regarding claim 3,
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation "at least 10 seconds", and the claim also recites "preferably between 10 seconds and 6000 minutes" which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner will interpret this claim in the broadest reasonable manner to be drawn to the recitation of at least 10 seconds.

Regarding claim 7,
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 7 recites the broad recitation "less than 6000 minutes", and the claim also recites "preferably less than 5000 minutes" which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner will interpret this claim in the broadest reasonable manner to be drawn to recitation of less than 6000 minutes.
Claim 7 recites the limitation "the holding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 8,
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 8 recites broad elemental ranges, and the claim also recites preferred narrower elemental ranges which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner will interpret this claim in the broadest reasonable manner to be drawn to the larger of the two recited ranges.

	Regarding claim 10,
	Claim 10 recited the limitation "characterized in that the first temperature treatment process (S.1) concerns a process which is carried out in a…" (emphasis added).  It is unclear how this limits the claim as "concerning" a step does not appear to recite a positive method step.  The Examiner advises using the phrasing found in claim 11 as filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0292615.
Regarding claims 1, 3, 5-6, and 8-9,
US '615 provides an embodiment of their disclosure in Example 8 of Table 2 that has a composition that meets the requirements of the instantly claimed composition (Table 1).
Element
Steel 4 of US '615 (wt%)
Claimed Range (wt%)
C
0.141
<1
Si
1.01
≤2
Mn
7.25
3-12
Al
0.034
≤8
Ti
0.058
≤0.45
Nb
0.042
≤0.45
Mo
0.248
≤0.5
P
0.0064
≤0.05
S
0.0055
≤0.03
N
0.0047
≤0.05
Fe
Balance
Balance
Microalloying
0.1 (Ti and Nb)
≤0.45

US '615 subjects this steel to a double annealing (i.e., first and second temperature treatment) process (Table 2) with a first annealing at 810°C for 76s and a second annealing at 650°C for 70s.  This first annealing is above the claimed critical temperature limit as calculated here:
T = 856-(7.25*8.613) = 856-62.44425 = 793.6°C.  Thus, the first annealing of US '615 is above the claimed critical temperature.  In addition, the second annealing of US '615 is at a temperature lower than the first annealing temperature.
	Regarding claim 2,
The first annealing temperature remains above the narrowed critical temperature of T ≈ (866-7.25*8.613) = 803.6°C with its temperature of 810°C.
	Regarding the effective filing date of the instant application in relation to the foreign priority date of US 2019/0292615, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0292615 as applied to claims 1-3, 5-6, and 8-9, and further in view of Llewellyn in "Steels - Metallurgy and Applications (3rd Edition) - 1.1 Overview" (1998).
	Regarding claim 10,
US '615 is silent as to the method of the first annealing step in their process, whether it be performed in a continuous or batch manner.
However, Llewellyn teaches that "batch or continuous annealing may be used for many types of steel" (p. 4); batch annealing is a discontinuous method.
Both Llewellyn and US '615 are in the same field of endeavor as they are both directed to the processing of steels.
Thus, because one of ordinary skill in the art must select a method of annealing for the first annealing step of the process of US '615, it would have been obvious to select either a continuous or batch process for this annealing step as taught by Llewellyn in order to perform the first annealing operation of US '615.

Regarding claims 11-12,
While US '615 discloses that their second annealing preferably undergoes continuous secondary annealing [0114], but is silent as to the atmosphere which it is in.
However, Llewellyn teaches that continuous annealing uses recirculated HNX gas to control the temperature of the strip (p. 4).
Both Llewellyn and US '615 are in the same field of endeavor as they are both directed to the processing of steels.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use a recirculated HNX gas to control the temperature of the strip as taught by Llewellyn in the continuous second annealing step of US '615.
This combination reads on instant claim 12 because the claim does not positively recite that a discontinuous method for the second annealing must be selected, only that a hood-type annealing device (e.g., bell furnace or furnace cover) is used in a discontinuously operating plant.
	Regarding claim 13,
	US '615 is silent as to a step of skin-pass rolling in their disclosure.
	However, Llewellyn teaches on p. 5 that "[t]he last stage in the sequence for processing uncoated steel, prior to surface inspection, is called temper rolling or skin passing, which usually provides a cold reduction of 0.5-1.5%.  This process is usually needed to remove the yield point in the tensile curve to ensure that stretcher-strain markings are not formed on pressing, but it also imprints a surface roughness that makes the steel surface suitable for its application and may improve the steel flatness." 
	Both Llewellyn and US '615 are in the same field of endeavor as they are both directed to the processing of steels.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a step of skin pass rolling to the process of US '615 as the last step in the process in order to imprint a surface roughness and improve the steel flatness as taught by Llewellyn, thereby "conditioning" the surface of the product.
Regarding the effective filing date of the instant application in relation to the foreign priority date of US 2019/0292615, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0002746.
Regarding claim 1,
US '746 discloses a method for heat treating a manganese steel product whose alloy comprises a Mn content of 3.5-4.9 wt% [0069] and 0.09-0.15 wt% C [0068] with a preferred amount of 0.005-1 wt% Al [0070]; only C and Mn with a balance of Fe and impurities (due to the nature of it being a steel) are required by US '746 (claim 1 and claim 13).  The steel is heat-treated by a double annealing process of heating the steel to a first holding temperature of above 780°C, such as 810°C [0100], for a first time period [0101], such as 3-10min [0111]; this range of "above 780°C" substantially overlaps with the claimed first temperature of T1 > 856-8.613*[Mn], which in this instance is T1 is above 825.8°C for 3.5% Mn and 813.8°C for 4.9% Mn.  For instance, one of ordinary skill in the art could readily select a first temperature of 830°C and thus meet the instantly recited claim limitation.  A second annealing process is then performed [0103] where the holding temperature is between 630-660°C [0104], thus the second annealing temperature is lower than the first annealing temperature (>780°C).
	Regarding claim 2,
The first annealing temperature in the process of US '746 is one that is greater than 780°C [0100].  This range continues to substantially overlap with the claimed first temperature of T1 ≳ 866-8.613*[Mn], which in this instance is T1 is above 835.8°C for 3.5% Mn and 823.8°C for 4.9% Mn.  For instance, one of ordinary skill in the art could readily select a first temperature of 840°C and thus meet the instantly recited claim limitation.
	Regarding claim 3,
The first holding period in the process of US '746 is 3-10 minutes [0111], a range the lies completely within the claimed range of 10 seconds to 6000 minutes (i.e., 100 hours).
	Regarding claim 4,
The second annealing temperature in the process of US '746 is in the ferrite+austenite two-phase range [0109], and is thus inherently in between the A1 and A3 temperatures (see also Fig. 4A).
	Regarding claim 5,
The second annealing temperature in the process of US '746 is 630-660°C [0104], a range that lies completely within the claimed range of 630-675°C.
	Regarding claim 6,
The second annealing temperature in the process of US '746 is held for 3-5 hours [0112], a range that lies completely within the claimed range of at least 10 seconds.


	Regarding claim 7,
The heating rate of the second annealing process in US '746 is minimally 4 K/s [0107] with a holding time of at most 5 hours [0112]; this means that for the maximum time for heating and holding during the second annealing process even if heating from 0°C to 660°C is 660K divided by 4 K/s for a heating time of 165 seconds (2 minutes and 45 seconds) plus a maximum holding time of 5 hours (i.e., 300 minutes) comes to about 303 minutes.  Cooling from the second annealing temperature is at a minimal rate of 25 K/s [0114].  Even if cooling to a final temperature of 0°C, the cooling time is 660K divided by 25 K/s for a time of 26.4 seconds or about 0.5 minutes.  Thus, the maximum time for the process of US '746 is 303.5 minutes, a value which meets the claim limitation of less than 6000 minutes.
	Regarding claim 8,
The preferred content of Al (0.005-1% [0070]), Si (0.25-0.7% [0077]), and Cr (<0.4% [0076]) meet their respective recited ranges of ≤8% for Al, ≤3% for Si, and ≤2% for Cr.
	Regarding claim 9,
The composition of US '746 may additionally contain ferrite formers such as V and Ti [0016].  These can be present in the composition at up to 0.002% Nb, 0.016% Ti, and 0.008% V (table 2); this totals to 0.026% and meets the claim limitation of less than 0.45%.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0002746 as applied to claims 1-9 above, and further in view of Llewellyn in "Steels - Metallurgy and Applications (3rd Edition) - 1.1 Overview" (1998).


	Regarding claims 10-12,
US '746 is silent as to the method of the first and second annealing steps in their process, whether it be performed in a continuous or batch manner.
However, Llewellyn teaches that "batch or continuous annealing may be used for many types of steel" (p. 4); batch annealing is a discontinuous method that uses an enclosed furnace cover (i.e., a hood) (p. 4).  Llewellyn further teaches that a protective atmosphere of HNX gas is used in both continuous and batch processes (p. 4).
Both Llewellyn and US '746 are in the same field of endeavor as they are both directed to the processing of steels.
Thus, because one of ordinary skill in the art must select a method of annealing for each of the two annealing steps of the process of US '746, it would have been obvious to select a continuous process for one or both of the first and second annealing processes OR a batch process in a hood-type furnace for one or both of the first and second annealing processes with a protective atmosphere of HNX gas as taught by Llewellyn in order to perform the annealing operations of US '746.
	Regarding claim 13,
	US '746 is silent as to a step of skin-pass rolling in their disclosure.
	However, Llewellyn teaches on p. 5 that "[t]he last stage in the sequence for processing uncoated steel, prior to surface inspection, is called temper rolling or skin passing, which usually provides a cold reduction of 0.5-1.5%.  This process is usually needed to remove the yield point in the tensile curve to ensure that stretcher-strain markings are not formed on pressing, but it also imprints a surface roughness that makes the steel surface suitable for its application and may improve the steel flatness." 
	Both Llewellyn and US '746 are in the same field of endeavor as they are both directed to the processing of steels.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a step of skin pass rolling to the process of US '746 as the last step in the process in order to imprint a surface roughness and improve the steel flatness as taught by Llewellyn, thereby "conditioning" the surface of the product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,622.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite overlapping subject matter.
Regarding claim 1,
US '622 claims a method in their claim 1 for heat treating a manganese steel product whose alloy comprises a Mn content of 4.0-4.9 wt% and 0.09-0.15 wt% with a balance of Fe and impurities (due to the nature of it being a steel) are required by US '622.  The steel is heat-treated by a double annealing process of heating the steel to a first holding temperature of above 780°C; this range of "above 780°C" substantially overlaps with the claimed first temperature of T1 > 856-8.613*[Mn], which in this instance is T1 is above 821.5°C for 4.0% Mn and 813.8°C for 4.9% Mn.  For instance, one of ordinary skill in the art could readily select a first temperature of 830°C and thus meet the instantly recited claim limitation.  A second annealing process is then performed where the holding temperature is between 630-660°C, thus the second annealing temperature is lower than the first annealing temperature (>780°C).
	Regarding claim 2,
The first annealing temperature in the process of claim 1 of US '622 is one that is greater than 780°C.  This range continues to substantially overlap with the claimed first temperature of T1 ≳ 866-8.613*[Mn], which in this instance is T1 is above 831.5°C for 4.0% Mn and 823.8°C for 4.9% Mn.  For instance, one of ordinary skill in the art could readily select a first temperature of 840°C and thus meet the instantly recited claim limitation.
	Regarding claim 3,
The first holding period in the process of US '622 is 3-10 minutes(claim 12), a range the lies completely within the claimed range of 10 seconds to 6000 minutes (i.e., 100 hours).
	Regarding claim 4,
The second annealing temperature in the process of US '622 is in the ferrite+austenite two-phase range (claim 1), and is thus inherently in between the A1 and A3 temperatures (see also Fig. 4A).
	Regarding claim 5,
The second annealing temperature in the process of US '622 is 630-660°C (claim 1), a range that lies completely within the claimed range of 630-675°C.
	Regarding claim 6,
The second annealing temperature in the process of US '622 is held for 3-5 hours (claim 14), a range that lies completely within the claimed range of at least 10 seconds.

	Regarding claim 7,
The heating rate of the second annealing process in US '622 is minimally 4 K/s (claim 3) with a holding time of at most 5 hours (claim 14); this means that for the maximum time for heating and holding during the second annealing process even if heating from 0°C to 660°C is 660K divided by 4 K/s for a heating time of 165 seconds (2 minutes and 45 seconds) plus a maximum holding time of 5 hours (i.e., 300 minutes) comes to about 303 minutes.  Cooling from the second annealing temperature is at a minimal rate of 25 K/s (claim 1).  Even if cooling to a final temperature of 0°C, the cooling time is 660K divided by 25 K/s for a time of 26.4 seconds or about 0.5 minutes.  Thus, the maximum time for the process of US '622 is 303.5 minutes, a value which meets the claim limitation of less than 6000 minutes.
	Regarding claim 8,
The preferred content of Si (0.25-0.7%) and Cr (<0.4%) (claim 5) meet their respective recited ranges of ≤3% for Si and ≤2% for Cr.
	Regarding claim 9,
The composition of US '622 may be selected to contain substantially no Ti, Nb, and/or V and thus US '622 meets the claim limitation of less than 0.45%.

Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,622 as applied to claims 1-9 above, and further in view of Llewellyn in "Steels - Metallurgy and Applications (3rd Edition) - 1.1 Overview" (1998).


	Regarding claims 10-12,
US '622 is silent as to the method of the first and second annealing steps in their process, whether it be performed in a continuous or batch manner.
However, Llewellyn teaches that "batch or continuous annealing may be used for many types of steel" (p. 4); batch annealing is a discontinuous method that uses an enclosed furnace cover (i.e., a hood) (p. 4).  Llewellyn further teaches that a protective atmosphere of HNX gas is used in both continuous and batch processes (p. 4).
Both Llewellyn and US '622 are in the same field of endeavor as they are both directed to the processing of steels.
Thus, because one of ordinary skill in the art must select a method of annealing for each of the two annealing steps of the process of US '622, it would have been obvious to select a continuous process for one or both of the first and second annealing processes OR a batch process in a hood-type furnace for one or both of the first and second annealing processes with a protective atmosphere of HNX gas as taught by Llewellyn in order to perform the annealing operations of US '622.
	Regarding claim 13,
	US '622 is silent as to a step of skin-pass rolling in their disclosure.
	However, Llewellyn teaches on p. 5 that "[t]he last stage in the sequence for processing uncoated steel, prior to surface inspection, is called temper rolling or skin passing, which usually provides a cold reduction of 0.5-1.5%.  This process is usually needed to remove the yield point in the tensile curve to ensure that stretcher-strain markings are not formed on pressing, but it also imprints a surface roughness that makes the steel surface suitable for its application and may improve the steel flatness." 
	Both Llewellyn and US '622 are in the same field of endeavor as they are both directed to the processing of steels.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a step of skin pass rolling to the process of US '622 as the last step in the process in order to imprint a surface roughness and improve the steel flatness as taught by Llewellyn, thereby "conditioning" the surface of the product.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732    

/SHENG H DAVIS/Primary Examiner, Art Unit 1732